BARRY, Judge.
The- fundamental purpose of a prescription statute is to afford security of mind to a defendant and protect against a stale claim.
The amended claim arose out of the same conduct which was set forth in the original pleading. The plaintiffs in the amended claim were also parties in the original petition and are not “wholly new or unrelated.” See Giroir v. South La. Medical Center, Etc., 475 So.2d 1040 (La.1985) which sets out a four part test to determine whether an amendment relates back to the date of the original petition.
The defendant was on notice that a claim arose out of the alleged malpractice which is sufficient notice that an additional claim might arise out of the originally pleaded facts.

WRIT DENIED.